Proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Equalization and Assessment, dated August 3, 1993, which established a final State Equalization Rate of 4.18 for the assessment roll of the Town of Harrison, completed and filed in 1992.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs, for the reasons stated in Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment (226 AD2d 546 [decided herewith]). Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.